Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner’s Amendment was approved by the applicants’ attorney Tam Pham, Reg. No. 50565 on 12/1/2021.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
IN CLAIMS:
18. (Currently amended) The method of claim [[2]] 1, wherein the tag is further based on the identified context of interest to the entity.
19. (Currently presented) The method of claim [[2]] 1, further comprising filtering the indexed data based on the tag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boris Gorney whose telephone number is (571)270-5626. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147